DETAILED ACTION
Applicant’s response, received 09/27/2022, to the previously presented office action has been considered and made of record. Claims 1-9 and 11-16 are pending further examination.

Response to Arguments and Amendments
Applicant’s arguments, see page 5 of Applicant’s Remarks filed 09/27/2022, with respect to the previously presented 35 USC 112(d) rejection of claim 7 have been fully considered and are persuasive. Applicant’s arguments are persuasive for at least the reasoning that the amendment to claim 6 from which claim 7 depends has corrected the “not further limiting” issue raised in the previous office action.  Therefore, the previously presented 35 USC 112(d) rejection of claim 7 has been withdrawn. 

Applicant's arguments, see page 5-10 of Applicant’s Remarks filed 09/27/2022, with respect to the currently presented claim limitations of independent claim 1 and previously presented 35 USC 102 prior art rejection of independent claim 1 and corresponding dependent claims 2, 4, 6-8, 10 and 14-15 have been fully considered but they are not persuasive. A corresponding response to each of Applicant’s arguments presented in pages 5-10 of Applicant’s Remarks has been outlined below. For at least the below outlined reasoning, the previously presented prior art rejection of independent claim 1 has been maintained. For at least the reasoning of maintaining the prior art rejection of independent claims 1, the corresponding prior art rejection of dependent claims 2, 4, 6-8, 10, and 14-15 have been maintained. Additionally, the basis for the currently presented prior art rejection remains the same as the prior art rejection presented in the prior office action, with alterations made to said prior art rejection to address the currently amended set of claim limitations.
Applicant has argued (pages 5 through the second paragraph of page 8of Applicant’s Remarks) that the disclosed invention of the prior art of Georgescu differs from the disclosed invention of the present Application.
In response to these arguments: Examiner appreciates the outline of the disclosed invention of both the prior art and the present application, but the prior art rejection is drawn to the limitations presented by the language of the claim and not those presented in the specification of Applicant’s disclosure. As outlined in the below prior art rejection of independent claim 1: The prior art of Georgescu has taught the limitations of the claimed invention of independent claim 1 and corresponding dependent claims 2, 4, 6-8, 10, and 14-15.
Application has argued (page 8 3rd paragraph “While claim 1….” through 6thth paragraph “Additionally, Georgescu….” of Applicant’s Remarks)”
Applicant: “(1) The feature a) above of the identification of the “image region (3)”/the “image region (3)” is not disclosed in Georgescu because the quoted removal of individual image regions (“image region are removed for…”determining global motion), concerns not only the object, which is to be observed an measured later exactly, but the surrounding edge regions.”
Applicant: “(2) The feature c) of the transformation clearly refers to the identified “image region (3)” and not to the rest of image (1). In Georgescu, however, a transformation is applied to the environment of the selected image region (namely the image region/regions 308 and 312 in Figure 3 above) and precisely not to the previously cropped (and thus selected/to be analyzed) image regions (regions 306 and 310).”
In response to Applicant’s argument: Georgescu (para 0027) has disclosed the identification of a region corresponding the heart or other type object of interest. Furthermore, the present claim limitations of argued independent claim 1 do not preclude the removal of the object region when identified. The object region removal process of Georgescu is performed for the determination of global motion that is performed for the region outside the object region (para 0030-0031, 0033, Fig 3 items 308 and 312). This global motion type transformation from one frame to another is determined based at least on a determination optical flow (para 0031-0032, and 0034). Furthermore, the compensation (para 0048-0051 – translation/transformation between consecutive image frames) that is the application of the determination global motion type transformation is applied to each image frame of the sequence of image frames, wherein the transformation type compensation is applied to each image as a whole thus including the object region or “region (3)” of the present set of claim limitations. Therefore, Georgescu has disclosed the present set of limitations of independent claim 1.
Applicant: “(3) Furthermore, the feature (d) in claim 1 as noted above described a virtual overlay of the “transformed image region (3)” in a current live image, namely the “second image (4)”. The invention using the term “presenting” (“darstallen” in the original German text of the priority application that was incorporated by reference) as “visualizing”. In Georgescu, such a presentation/display/overlay does not take place at all. Instead, only individual image areas are measured and a respective movement (local or global) is inferred from measured image points.”
In response to Applicant’s arguments: The currently presented claim limitation requires “presenting (S6) the transformed image region (3’) in the second image (4).”, and does not further require a visualization/display of image data, an overlay, or a current live image as argued by the Applicant. Georgescu (para 0027, 0031-0033, 0048-0053, and 0061) has disclosed presenting an aligned/transformed/compensated contour image region in each of said forms of the image data. For at least these reasons, the Applicant’s arguments are not convincing with respect to the limitations of claim 1.
Applicant: “Additionally, Georgescu, according to paragraph [0033] (see below), provides for an automated selection; however, not on the basis of a color or for example fluorescent light, but rather on the basis of a “centroid point C” and a radius r corresponding to a certain geometric distance in the image. In other words, the image sections is selected based on the anatomy of  the heart and thus always the same.
An optical aid such as color is not suggested to identify the image region to be selected.”
In response to Applicant’s argument: The manual selection of an initial contour of the object region has been disclosed by Georgescu (para 0027), wherein additional centroid and other contour tracking algorithms are utilized to obtain and track a contour region of the object based on the initially provided contour (para 0027, 0028 and 0033 of Georgescu). The use of color has been disclosed by Georgescu in at least para 0027 that discloses the manual selection of the initial contour (see displayed contour in Fig 3) which must be displayed in some color in order to be manually created and viewed on an image display using a computing device by a user. For at least this reasoning, Applicant’s arguments are considered non-persuasive.
Applicant has further argued (pages 10-11 of Applicant’s Remarks) that the cited prior art references utilized in the 35 USC 103 prior art rejections of dependent claims 3, 5, 9, and 11-13 should be withdrawn because they do not further disclose the argued deficiencies of Georgescu presented in the discussion of the 35 USC 102 prior rejection and the limitations of independent claim 1.
In response to Applicant’s arguments: Applicant’s arguments with respect to Georgescu and the limitations of independent claim 1 are not convincing, and it has been shown that the currently presented limitations of claim 1 are disclosed by the teachings of Georgescu. Furthermore, the cited prior art references for the 35 USC 103 prior art rejections were not relied upon to teach the limitations of independent claim 1. For at least these reasons: Applicant’s arguments with respect to the 35 USC 103 prior art rejections of claims 3, 5, 9, and 11-13 are not persuasive and the previously presented basis for rejection of these claims has been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgescu et al (US 2005/0074154).

With respect to Claim 1: A method for marking an image region in an image of an image sequence, comprising the steps of: [Georgescu (Fig 1, para 0026-0028) has disclosed a processor and imaging sensor for receiving and processing image data using software to perform an algorithm stored on said system.]
identifying (S2) an image region (3) in a first image (1) of the image sequence [Georgescu (Fig 3 para 0033) image regions of the frames are removed for optical flow estimation, wherein optical flow is between consecutive images having said regions removed therefrom and determines global motion (para 0033-0034).]
using a colored marker, [Landmark points are assigned to identify the region to be tracked, wherein the region to be tracked (para 0061 and 0033) corresponds to the region identified and removed prior to the global optical flow determination. Hence the identification for tracking/region identification is performed at least based on markers that are selected landmarks or control points. The identification of the contours or “marking” hence creating a visual marker based on at least a user input to create the initial contour of the first region (para 0027, 0067 and Fig 7a and 7b). As per Fig 7A and 7B the initial contour “marker” is visually displayed, hence an initial contour “marker” having some color black/white or other has been disclosed by the teachings of Georgescu.]
determining (S4) a transformation between the first image (1) and a second image (4) of the image sequence, [Georgescu (para 0034-0035, 0044-0048) using optical flow the global motion between consecutive frames is found, and comprises at least translation and rotation transformation between consecutive image frames.]
transforming (S5) the image region (3) based on the determined transformation, and [The compensation/transformation of each image frame in the sequence based on the determined Global Motion translation and rotational parameters Is performed by the method of Georgescu (para 0048-0052 and algorithm following para 0052 of the disclosure.]
presenting (S6) the transformed image region (3') in the second image (4). [Step 10 of algorithm following para 0053 indicates the compensated image results for each frame of the sequence, hence including a corresponding second frame.  Furthermore the data output of the process of Georgescu is output to at least the display (item 108 and “data output” of Fig 1).]

With respect to Claim 2: The method as claimed in claim 1, wherein
the steps of determining (S4), transforming (S5), and presenting (S6) are repeated for further images in the image sequence. [As per the above discussion of claim 1, para 0048-0052, and the corresponding algorithm repeated for each frame of the sequence (after para 0052): These claim limitations have been disclosed by Georgescu.]

With respect to Claim 4: The method as claimed in claim 1, wherein
the transformed image region (3') is presented utilizing a superposition of the image region (3) in the second image (4). [As per the above discussion each image region of each frame is superposed by the transformation determined by the global motion analysis, hence a second frame having a corresponding image region compensated for the global motion is superposed in second frame by the disclosed compensation process of Georgescu.]

With respect to Claim 6: The method as claimed in claim 1, wherein
the transformation is determined based on correspondences (5) between image content between the first image (1) and the second image (4). [Georgescu (Fig 3 para 0033) image regions of the frames are removed for optical flow estimation, wherein optical flow is between consecutive images having said regions removed therefrom and determines global motion (para 0033-0034). As per Fig 3, the optical flow determination region is the area outside of the identified contour (para 0033).]

With respect to Claim 7: The method as claimed in claim 6, wherein
the image content is located outside of the identified region (3). [Georgescu (Fig 3 para 0033) image regions of the frames are removed for optical flow estimation, wherein optical flow is between consecutive images having said regions removed therefrom and determines global motion (para 0033-0034). As per Fig 3, the optical flow determination region is the area outside of the identified contour (para 0033).]

With respect to Claim 8: The method as claimed in claim 1, wherein
a geometric transformation with a plurality of degrees of freedom is used for determining the transformation. [Georgescu (para 0034-0035, 0044-0048) using optical flow the global motion between consecutive frames is found, and comprises at least translation and rotation transformation between consecutive image frames.]

With respect to Claim 14: The method as claimed in claim 1, wherein
the identification comprises buffering of the image region (3). [As per Fig 1 and the disclosure of Georgescu teaching the digital image processing of each frame and image region: The storage/buffering of said digital data in order to perform the digital image processing disclosed by Georgescu has been disclosed.]

With respect to Claim 15: The method as claimed in claim 1, wherein
the identifying (S2) of the image region (3) in the first image (1) of the image sequence is carried out by segmentation. [Points of the region to be removed are identified and then cutout/removed as per the disclosure of Georgescu (para 0033). Hence the region identified as corresponding to the local region (i.e. not surrounding areas used for Global Motion determination) is segmented from the corresponding frames of the sequence of frames.]

With respect to Claim 16: The method as claimed in claim 1, wherein the identifying (S2) of the image region (3) in the first image (1) of the image sequence using the colored marker is carried out manually. [Landmark points are assigned to identify the region to be tracked, wherein the region to be tracked (para 0061 and 0033) corresponds to the region identified and removed prior to the global optical flow determination. Hence the identification for tracking/region identification is performed at least based on markers that are selected landmarks or control points. The identification of the contours or “marking” hence creating a visual marker based on at least a user input to create the initial contour of the images of the image sequence to select/create a first region (para 0027, 0067 and Fig 7a and 7b). As per Fig 7A and 7B the initial contour “marker” is visually displayed, hence an initial contour “marker” having some color black/white or other has been disclosed by the teachings of Georgescu.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2005/0074154) as applied to claim 1 above, in view of the teachings of Lorenz et al (US 2007/0135705).

With respect to Claim 3: The method as claimed in claim 1, wherein [Georgescu: Step 10 of algorithm following para 0053 indicates the compensated image results for each frame of the sequence, hence including a corresponding second frame.  Furthermore the data output of the process of Georgescu is output to at least the display (item 108 and “data output” of Fig 1). The process of Georgescu being the identification of at least walls/contour of a ventricle/heart region (para 0061). Georgescu has not further disclosed “presenting of the transformed image region only comprises a presentation of a perimeter of the image region.]
the presenting (S6) of the transformed image region (3') only comprises a presentation of a perimeter of the image region (3). [Lorenz (para 0005-0006, 0035, and Figures 3A-3C & Fig 4A-4C) has disclosed process for video image extraction of at least perimeters of a heart type object, and the visual display of the moving image data. The display including a presentation of contour type data as the only information displayed in a superimposed manner on the video image data (para 0028 and 0035). The moving image data comprising the moving contours/perimeter of the object (see Figs 3A-3C and 4A-4C).]
[Lorenz and Georgescu are analogous art of video image processing to extract and analyze video image data corresponding to a ventricle or other living organ having motion. It would have been obvious to one of ordinary skill in the art to modify the non-specific data presentation of Georgescu to display only superimposed contours on the video image data presented to a user as disclosed by Lorenz. The resulting combination performing the reasonably expected result of displaying image data of at least a video image having contour of an extracted image region, because both processes are drawn to the extraction and display of ventricle data and contour tracking of said ventricle. The reason for combining would have been to at least try to highlight features of the displayed image content pertinent to a user that utilizes a system for tracking and viewing walls of a imaged ventricle object. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Lorenz and Georgescu to achieve the limitations of the presently claimed invention.]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2005/0074154) as applied to claims 1 and 4 above, in view of the teachings of Shibata (US 2012/0314094).

With respect to Claim 5: The method as claimed in claim 4, wherein [Georgescu has disclosed superposition of the region of the frame to a compensation position based on the global motion calculated from the video image sequence having a local moving object. Georgescu has not further disclosed the following claim limitation requiring “the superposition in the second image is implemented by alpha blending”.]
the superposition in the second image (4) is implemented by alpha blending. [Shibata (para 0022, 0058-0060, and 0071) has disclosed the determination of a global motion in a video sequence having a locally moving object, wherein the global motion is based on the background area. Shibata further discloses the blending of the motion vector (para 0058-0060 and 0071) representing the global motion by alpha blending.]
[Georgescu and Shibata are analogous art of video image data processing a video image sequence having a locally moving object, the determination of a global motion based on the background of said video image data, and the compensation of the video image data and the local moving object based on the determined global motion. It would have been obvious to one of ordinary skill in the art to modify the compensation of motion blur disclosed by Georgescu by replacing the compensation with an alpha blending of the global motion as disclosed by Shibata to achieve the reasonably expected result of compensation for motion of the video image data based on measured global motion of the background. The motivation to combine would have been to reduce the occurrence of unnatural image caused by drastic changes in a camera shake/motion correction amount by suppressing the motion correction by alpha blending as disclosed by Shibata (para 0060). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Shibata and Georgescu to achieve the limitations of the present claim.]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2005/0074154) as applied to claims 1 and 8 above, in view of the teachings of Zhang et al (US 2012/0127270).

With respect to Claim 9: The method as claimed in claim 8, wherein [Georgescu has disclosed the determination of rotational and translation related degrees of freedom as part of the determination of the transformation between frames, but has not disclosed the determination of eight degrees of freedom as required by the following claim limitations.]
the geometric transformation is a matrix transformation with eight degrees of freedom. [Zhang (abstract, Fig 2-3, para 0043-0046) has disclosed the refinement of optical flow determination for image data having a foreground with optical flow i.e. motion data, wherein the refinement is performed by a determination of a global motion of the background using an 8 degrees of freedom homography matrix (para 0097, 0114, 0116, 0137, Fig 8-9).]
[Zhang and Georgescu are analogous art of video image data processing to determine global motion of a background region by comparison of consecutive frames. It would have been obvious to modify the determination of motion transformation between frames of Georgescu by replacing the transformation determination and transformation compensation of Georgescu with the eight degree of freedom type transformation of Zhang to achieve the reasonably expected result of determination of the global transformation between sequential video frames as required by the teachings of both references. The motivation for combining would have been to increase the capabilities for correction of motion of the process of Georgescu by utilizing a known method for determining and correcting motion in additional degrees of motion as disclosed by Zhang to perform the reasonably expected result of motion based global frame background correction as disclosed by the teachings of both references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Zhang and Georgescu to achieve the limitations of the presently claimed invention.]

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al (US 2005/0074154) as applied to claim 1 above, in view of the teachings of Wheelock (US 2009/0316992).

With respect to Claim 11: The method as claimed in claim 1, wherein [Georgescu (para 0033 and 0066) has disclosed a method of locating a local region in sequence of video image data using either manual or automated methods of locating the region. Georgescu has not disclosed “the image region is marked in color by fluorescence” as required by the following claim limitation.]
the image region (3) is marked (2) in color by fluorescence. [Wheelock (abstract, para 0015-0016 and 0046) has disclosed a method of imaging biological specimens (para 0014-0016) and the extraction of the moving living object from said image data (background subtraction – para 0042-0043). The process of Wheelock including identifying fluorescence markers from illuminated fluorochromes (para 0015-0016, 0017-0022, 0046).]
[Georgescu and Wheelock are analogous art of image data processing to extract moving objects from image data to observe said extracted objects. It would have been obvious to one of ordinary skill in the art to modify the teachings of Georgescu such that the correction of motion in the capture of video image data disclosed by Georgescu is performed on the imaging and image processing of Wheelock disclosing the capture of objects and the extraction of objects from a background, wherein the combination would result in performing the correction of motion disclosed by Georgescu on the imaging application of Wheelock. The motivation for combining would have been to reduce the effects of global motion when imaging moving objects regions as disclosed by Georgescu, by utilizing the corrective process of Georgescu in an alternative application that is still similarly drawn to the imaging and analysis of a moving object. As a result of said combination the imaging of a subject using fluorochromes, fluorescence, and illumination as disclosed by Wheelock, the segmentation to exclude remove the object region as disclosed by Wheelock and required by the teachings of Georgescu, the correction of global motion based on the resulting background image as disclosed by Georgescu, and the analysis of the corrected object region as disclosed by the teachings of both references. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Wheelock and Georgescu to achieve the limitations of the present claim.]

With respect to Claim 12: The method as claimed in claim 11,
wherein the fluorescence is provided by addition of fluorochromes. [Wheelock – para 0017-0022]

With respect to Claim 13: The method as claimed in claim 1, wherein
the identification is implemented in automated form by recording an image using a different illumination source. [Wheelock – para 0017-0022, wherein the different illumination source is at least the multiple wavelength excitation of para 0017.]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666